* Motion for rehearing denied, with $25 costs, on May 18, 1943. *Page 540 
Action begun March 12, 1941, by August J. Petrie against Robert W. Roberts for malicious prosecution based upon a criminal complaint signed by Robert W. Roberts on October *Page 541 
21, 1939, charging August J. Petrie with obtaining money by false pretenses and violation of the Securities Law of the state of Wisconsin.  Appellant applied for summary judgment, and this appeal is from an order denying said application. Milwaukee Forge  Machine Company, a garnishee defendant, elected to defend the principal action pursuant to sec. 267.14, Stats.  Defendant Roberts submitted to the jurisdiction of the court during the proceedings.  The term "appellant" used herein shall in all instances refer to Robert W. Roberts.
On July 6, 1933, respondent organized an Illinois corporation known as "Aurora Brewing Company," with one hundred fifty thousand shares of class A stock of the par value of $5 per share.  On July 20, 1933, the articles of incorporation were amended to include one hundred thousand shares of class B stock of the par value of $1 per share.  This corporation was dissolved by a decree entered in the circuit court for Sangamon county, Illinois, on November 1, 1935.
The Kane Manufacturing  Ice Company owned property at Aurora, Illinois, which had been used as a brewery at one time.  On June 12, 1933, the Kane Manufacturing  Ice Company executed an option to A. Longauer and J. P. Neugent, agreeing to sell this property to them for the sum of $150,000, payable as follows:  $5,000 within three days and $145,000 on or before August 1, 1933.  August J. Petrie, respondent, made the payment of $5,000 on this option.  On June 15, 1933, A. Longauer and J. P. Neugent assigned the option to August J. Petrie, wherein it was provided that Petrie was to pay Longauer and Neugent $200,000 for the specific property.  In December, 1933, the Kane Manufacturing 
Ice Company executed a new option to the Aurora Brewing Company to purchase the same property for the sum of $200,000, acknowledging $11,000 as having been paid, and providing for the balance to be paid on or before April 30, 1934, without interest. *Page 542 
During the month of January, 1934, respondent offered to sell to appellant a one-fourth interest in one hundred thousand shares of class B common stock of the Aurora Brewing Company for the sum of $5,000.  Appellant completed the purchase on January 26, 1934, obtaining a receipt from respondent showing payment of $5,000  as full purchase price of a one-fourth interest in one hundred thousand shares of class B common stock of Aurora Brewing Company, an Illinois corporation, with its office located at Aurora, Illinois, and showing that the shares were owned by respondent and that certificates were about to issue.
On or about February 10, 1934, appellant made a personal loan to respondent in the sum of $2,000, which was evidenced by a promissory note.
On July 19, 1933, the Aurora Brewing Company entered into a contract with Nelson Brothers Company, brokers, for the sale of one hundred forty-five thousand shares of class A stock.  The brokers went into receivership during the year 1933 without having completed the sale of any of the stock.
On February 8, 1934, the Aurora Brewing Company entered into an agreement with the Hercules Construction Company to rehabilitate the property at Aurora, Illinois, on which they held an option.  The contractors were to receive ten per cent plus cost.  After doing some work, the contractors discontinued. They received no compensation from the brewing company, and liens were filed against the property for material and labor.
On October 21, 1939, the complaint and warrant were issued, charging respondent with obtaining money under false pretenses, and violation of the Securities Law of the state of Wisconsin, and respondent was arrested.  At the close of the preliminary hearing on December 15, 1939, he was discharged after Keswick, secretary of Aurora Brewing Company changed his testimony which he had given before the department of securities. *Page 543 
The record before this court shows that at a meeting of the directors of Aurora Brewing Company held on July 14, 1933, the company authorized one hundred thousand shares of class B common stock of the par value of $1 and five thousand shares of class A common stock of the par value of $5 to be issued to respondent for the conveyance of his right, title, and interest in and to the option of the Kane Manufacturing  Ice Company.  No stock was ever printed or issued.  No evidence of ownership of the one-fourth interest in the one hundred thousand shares of class B stock was ever given to the appellant by respondent except the receipt for payment.  Proceeds of this sale of stock were used by respondent personally for his own use.  The corporation never had any property or assets except the option to purchase the property of Kane Manufacturing Ice Company, which expired April 30, 1934. Further facts are set forth in the opinion.
This case must be examined by giving due consideration to the established law that an action for malicious prosecution can be maintained only when the defendant was actuated by malice and acting without probable cause to believe the accused guilty.  Small v. McGovern, 117 Wis. 608,94 N.W. 651; Spain v. Howe, 25 Wis. 625; Collins v. Shannon,67 Wis. 441, 446, 30 N.W. 730; Messman v. Ihlenfeldt,89 Wis. 585, 591, 62 N.W. 522; Strehlow v. Pettit,96 Wis. 22, 28, 71 N.W. 102; Eggett v. Allen, 106 Wis. 633, 637,82 N.W. 556; Lauterbach v. Netzo, 111 Wis. 326, 332,87 N.W. 229. *Page 544 
The facts are undisputed that the appellant made threats that he would prosecute the respondent, and threatened to have him placed in jail.  This may be sufficient to establish malice, but we must also realize that no man could be expected to be cheerful or particularly friendly toward a person who has caused him to lose $5,000.  Assume that a person stole your automobile and completely wrecked it, or that a person entered your home in the nighttime and stole valuable property, and was later apprehended.  It is hard to conceive of the person suffering the loss greeting the offender cheerfully.  Counsel for respondent placed great stress upon the statements made by appellant, which can only have a bearing upon the question of malice.  This alone is not sufficient.  If the appellant had probable cause for believing, and did believe, that respondent had committed a criminal offense, then appellant was not precluded from making complaint before a proper officer of the law merely because he had malice against the offender.  On the contrary, it would be his duty to make such complaint, and the right to make it would not be taken away by showing express malice by very positive proof.  Murphy v. Martin,58 Wis. 276, 16 N.W. 603.
On January 26, 1934, appellant purchased an undivided one-fourth interest in one hundred thousand shares of class B common stock of Aurora Brewing Company from the respondent, for which he paid the sum of $5,000, receiving a receipt therefor showing the purchase.  He never received the stock.  During the month of July, 1934, appellant drove to Aurora, Illinois, to make an investigation of the brewery premises, and was informed by a person having an office on the property described in the option of the Aurora Brewing Company that the company was no longer in existence and that it did not own, and at no time owned, any of said brewery property; that any option which it held had expired.  This naturally caused appellant to continue his investigation.  After sometime, he employed Leo W. Slensby, an attorney at law, of Milwaukee, Wisconsin, to investigate the matter for him. *Page 545 
Slensby made an investigation and found that the corporation was dissolved by a decree of the circuit court for Sangamon county, Illinois, on November 1, 1935.  He conferred with Herbert J. Steffes, district attorney of Milwaukee county, and with Edward J. Yockey, an assistant district attorney of Milwaukee county.  Appellant appeared before these officials and stated such facts as he knew, which were supplemented by the information obtained by Slensby.  Steffes, as district attorney, suggested that the matter be laid before the securities division of the banking commission of the state of Wisconsin, which later became the department of securities of the state of Wisconsin. The investigation was completed by G. Kenneth Crowell, deputy director and legal counsel for the department of securities.  The department of securities made a separate and independent investigation of the facts.  Appellant appeared and testified and was examined by the investigator. James H. Keswick, secretary of the Aurora Brewing Company, was subpoenaed before the department of securities and examined under oath.  Keswick testified that no stock had ever been issued and no certificates had ever been printed; that there was never any resolution passed by the company authorizing issuance of stock to Mr. Petrie or any other member of the original organization group for any services, option, or anything else; that there were no subscriptions for stock, and that the financial structure of the company was never completed. This testimony was given on September 22, 1939. The case was further investigated by Andrew W. Brunhart, an assistant district attorney of Milwaukee county, just prior to the issuance of the complaint and warrant.  This establishes two independent investigations, one by the district attorney's office of Milwaukee county and one by the department of securities of the state of Wisconsin.  These investigations were made over a period of nearly two years.
Prior to the issuance of the complaint and warrant, Steffes, Brunhart, Crowell, Slensby, and appellant had full knowledge *Page 546 
of all the information that had been obtained in these investigations. No one will question the fact that Herbert J. Steffes, as district attorney of Milwaukee county, and his assistants are able and experienced men in the field of criminal law.  Likewise G. Kenneth Crowell devoted his entire time to violations of the securities laws of the state of Wisconsin.
As a result of these investigations, appellant was advised by the district attorney and two assistant district attorneys of Milwaukee county, by the deputy director and legal advisor of the department of securities of the state of Wisconsin, and by his private attorney, that the respondent had violated criminal laws of the state of Wisconsin and should be prosecuted. Steffes, in a deposition taken for use in an action pending in the state of Florida involving the same facts, testified that as far as he knew Roberts made a fair disclosure and that he did not rely on Roberts in the issuance of the warrant.  He stated that he relied generally on the investigation of the department of securities of the state of Wisconsin, and on the oral admission of Petrie before Yockey.  He stated that Roberts was the principal involved, and so he presumed ordinarily there would have been no prosecution unless Roberts would have been willing to testify in the matter.
The complaint and warrant charging the specific offenses were prepared by Brunhart, assistant district attorney, and approved by Steffes, district attorney, prior to the time they were issued.  Crowell, deputy director of the department of securities, joined in the request for the complaint and warrant. On October 21, 1939, appellant signed the complaint. Brunhart, assistant district attorney, states in his affidavit that he advised Robert W. Roberts (appellant) "that from the investigation conducted there was probable cause to believe that August J. Petrie [respondent] was guilty of a criminal offense under the laws of the state of Wisconsin and informed said Robert W. Roberts [appellant] that it was his duty to sign a complaint so that the criminal laws of the state might be properly enforced." *Page 547 
In Eggett v. Allen, 119 Wis. 625, 629, 96 N.W. 803, andSchwartz v. Schwartz, 206 Wis. 420, 424, 240 N.W. 177, the court defined probable cause as follows:
"Probable cause has been defined to be such a state of facts in the mind of the prosecutor as would lead a man of ordinary caution and prudence to believe or entertain an honest and strong suspicion that the person arrested is guilty."
In King v. Apple River Power Co. 131 Wis. 575, 578,111 N.W. 668, this court said:
"Whether there was probable cause in a case of this sort is solely a question of law for the court where the facts are undisputed. The province of the jury is to deal with the controversy as to facts where there is a dispute in that respect, but such controversy being settled the ultimate question is for the court."
In the present case, it is undisputed that fair and impartial investigations were made by independent law-enforcement departments, and that appellant gave a full disclosure of the facts within his knowledge and information.  He was advised by reputable counsel that the respondent was guilty of a violation of the criminal laws of the state of Wisconsin.
"It is a settled rule of law that if a person takes the advice of reputable counsel in making the complaint, honestly believing the one charged to be guilty, he has probable cause as a matter of law for his action, or in other words his conduct is consistent with that of a man of ordinary prudence, if the advice of counsel is based upon a full, fair, and honest statement of all the facts and information within such person's knowledge."King v. Apple River Power Co. 131 Wis. 575, 579,111 N.W. 668; Restatement, Torts, sec. 666; Topolewski v.Plankinton Packing Co. 143 Wis. 52, 126 N.W. 554; Smallv. McGovern 117 Wis. 608, 94 N.W. 651.
In the case of Smith v. Federal Rubber Co. 170 Wis. 497,175 N.W. 808, the facts were given to the district attorney by the defendant, and after an unsuccessful prosecution, the *Page 548 
plaintiff started an action for damages for malicious prosecution. After the jury had found the defendant did not have probable cause to believe the plaintiff guilty of the offense charged in the complaint and that he acted maliciously in commencing criminal proceedings, this court reversed the decision and held that one who makes a complaint on the advice of a reputable attorney after a full, fair, and honest statement to such attorney of all the facts and information within his knowledge, honestly believing the person charged to be guilty, has probable cause as a matter of law for his action.  The district attorney did not make an independent investigation in that case; no separate state department was interested.  It is difficult to conceive of a more thorough effort being made to obtain all the facts prior to issuance of the complaint and warrant than we have in this case.
It developed at the preliminary examination of respondent, in the criminal case, that the board of directors had authorized the issuance of the stock in question to respondent.  Keswick, who had testified before the department of securities, changed his testimony at the preliminary examination.  Neither appellant nor any of the people who made an investigation was able to obtain this information prior to the time of the preliminary examination, and even Keswick apparently did not know it to be true until that time.
Counsel for respondent claims that the action of the appellant in providing the use of his car for making the arrest of respondent in Florida, after the complaint and warrant were issued, is material in determining the question of probable cause.  It is undisputed that his car was furnished at the request of the officer making the arrest, and purely for his convenience.
We conclude as a matter of law, from the undisputed facts in this case, that there was probable cause which justified the appellant in signing the complaint. *Page 549
By the Court. — Order reversed, and the cause remanded with instructions to enter summary judgment dismissing the complaint of the plaintiff.